
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT


        This Registration Rights Agreement is made and entered into as of
November 23, 2004, by and between Overstock.com, Inc., a Delaware corporation
(the "Company"), and Lehman Brothers Inc., Piper Jaffray & Co., Legg Mason Wood
Walker, Incorporated and WR Hambrecht & Co, LLC (together, the "Initial
Purchasers"), for whom Lehman Brothers Inc. is acting as representative (the
"Representative"), who have purchased or have the right to purchase $100,000,000
(up to $120,000,000 if the over-allotment option is exercised) in aggregate
principal amount of 3.75% Convertible Senior Notes due 2011 (the "Notes") of the
Company pursuant to the Purchase Agreement (as such term is defined below).

        This Agreement is made pursuant to the Purchase Agreement, dated
November 17, 2004, between the Company and the Initial Purchasers (the "Purchase
Agreement"). In order to induce the Initial Purchasers to enter into the
Purchase Agreement, the Company has agreed to provide the registration rights
provided for in this Agreement to the Initial Purchasers and its direct and
indirect transferees (i) for the benefit of the Initial Purchasers, (ii) for the
benefit of the holders from time to time of the Notes (including the Initial
Purchasers) and the holders from time to time of the Common Stock issuable or
issued upon conversion of the Notes and (iii) for the benefit of the securities
constituting Transfer Restricted Securities (as defined below). The execution of
this Agreement is a condition to the closing of the transactions contemplated by
the Purchase Agreement.

        The parties hereby agree as follows:

        1.     Definitions. As used in this Agreement, the following terms shall
have the following meanings:

        Additional Amounts:    As defined in Section 3 hereof.

        Advice:    As defined in Section 2(d) hereof.

        Affiliate:    An affiliate of any specified person shall mean any other
person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified person. For the purposes of this
definition, "control," when used with respect to any person, means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise and
the terms "affiliated," "controlling" and "controlled" have meanings correlative
to the foregoing.

        Agreement:    This Registration Rights Agreement, as the same may be
amended, supplemented or modified from time to time in accordance with the terms
hereof.

        Business Day:    Each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

        Closing Date:    November 23, 2004.

        Common Stock:    common stock, $0.0001 par value per share, of the
Company and any other shares of common stock as may constitute "Common Stock"
for purposes of the Indenture, in each case, as issuable or issued upon
conversion of the Notes.

        Company:    Overstock.com, Inc., a Delaware corporation, and any
successor corporation thereto.

        controlling person:    As defined in Section 6(a) hereof.

        Effectiveness Period:    As defined in Section 2(a) hereof.

        Effectiveness Target Date:    The 180th day following the Closing Date.

--------------------------------------------------------------------------------




        Exchange Act:    The Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC pursuant thereto.

        Filing Date:    The 90th day after the Closing Date.

        Holder:    Each owner of any Transfer Restricted Securities.

        Indemnified Person:    As defined in Section 6(a) hereof.

        Indenture:    The Indenture, dated as of the date hereof, between the
Company and the Trustee thereunder, pursuant to which the Notes are being
issued, as amended, modified or supplemented from time to time in accordance
with the terms thereof.

        Initial Purchaser:    As defined in the first paragraph hereof.

        managing underwriter:    As defined in Section 4(d) hereof.

        Notes:    As defined in the first paragraph hereof.

        Proceeding:    An action, claim, suit or proceeding (including, without
limitation, an investigation or partial proceeding, such as disposition),
whether commenced or threatened.

        Prospectus:    The prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated pursuant to the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the resale of any Transfer Restricted Securities covered by such Registration
Statement, and all other amendments and supplements to any such prospectus,
including post-effective amendments, and all materials incorporated by reference
or deemed to be incorporated by reference, if any, in such prospectus.

        Purchase Agreement:    As defined in the second paragraph hereof.

        Registration Statement:    Any registration statement of the Company
filed with the SEC pursuant to the Securities Act that covers the resale of any
Transfer Restricted Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement.

        Representative:    As defined in the first paragraph hereof.

        Rule 144:    Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any successor rule or
regulation.

        Rule 144A:    Rule 144A promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule or regulation.

        Rule 158:    Rule 158 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any successor rule or
regulation.

        Rule 174:    Rule 174 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any successor rule or
regulation.

        Rule 415:    Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any successor rule or
regulation.

2

--------------------------------------------------------------------------------




        Rule 423:    Rule 423 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any successor rule or
regulation.

        Sale Notice:    As defined in Section 2(d) hereof.

        SEC:    The Securities and Exchange Commission.

        Securities Act:    The Securities Act of 1933, as amended, and the rules
and regulations promulgated by the SEC thereunder.

        Shelf Registration Statement:    As defined in Section 2(a) hereof.

        Special Counsel:    Any special counsel to the holders of Transfer
Restricted Securities that is designated as such by holders of a majority of the
Transfer Restricted Securities.

        TIA:    The Trust Indenture Act of 1939, as amended.

        Transfer Restricted Securities:    The Notes and the shares of Common
Stock into which the Notes are converted or convertible (including any shares of
Common Stock issued or issuable thereon upon any stock split, stock combination,
stock dividend or the like), upon original issuance thereof, and at all times
subsequent thereto, and associated related rights, if any, until, in the case of
any such Note or share (and associated rights) (i) the date on which the resale
thereof has been registered effectively pursuant to the Securities Act and have
been disposed of in accordance with the Registration Statement relating thereto,
(ii) the date on which either such Note or the shares of Common Stock issued
upon conversion of such Note are distributed to the public pursuant to Rule 144
(or any similar provisions then in effect) or are saleable pursuant to
Rule 144(k) promulgated by the SEC pursuant to the Securities Act or any
successor rule or regulation or (iii) the date on which it ceases to be
outstanding, whichever date is earliest.

        Trustee:    The Trustee under the Indenture.

        Underwritten registration or underwritten offering: A registration in
connection with which securities of the Company are sold to an underwriter for
reoffering to the public pursuant to an effective Registration Statement.

        References herein to the term "Holders of a majority in aggregate
principal amount of Transfer Restricted Securities" or words to a similar effect
shall mean, with respect to any request, notice, demand, objection or other
action by the holders of Transfer Restricted Securities hereunder or pursuant
hereto (each, an "Act"), registered holders of a number of shares of the then
outstanding Common Stock constituting Transfer Restricted Securities and an
aggregate principal amount of then outstanding Notes constituting Transfer
Restricted Securities, such that the sum of such shares of Common Stock and the
shares of Common Stock issuable upon conversion of such Notes constitute in
excess of 50% of the sum of all of the then outstanding shares of Common Stock
constituting Transfer Restricted Securities and the number of shares of Common
Stock issuable upon conversion of then outstanding Notes constituting Transfer
Restricted Securities. For purposes of the immediately preceding sentence,
(i) any Holder may elect to take any Act with respect to all or any portion of
Transfer Restricted Securities held by it and only the portion as to which such
Act is taken shall be included in the numerator of the fraction described in the
preceding sentence and (ii) Transfer Restricted Securities owned, directly or
indirectly, by the Company or its Affiliates shall be deemed not to be
outstanding.

        2.     Shelf Registration Statement.

        (a)   The Company agrees to file with the SEC as soon as practicable
after the Closing Date, but in no event later than the Filing Date, a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all Transfer Restricted Securities (the "Shelf

3

--------------------------------------------------------------------------------



Registration Statement"). The Shelf Registration Statement shall be on Form S-3
under the Securities Act or another appropriate form selected by the Company
permitting registration of such Transfer Restricted Securities for resale by the
Holders in the manner or manners reasonably designated by them (including,
without limitation, one or more underwritten offerings). The Company shall not
permit any securities other than Transfer Restricted Securities to be included
in the Shelf Registration Statement. The Company shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to be declared
effective pursuant to the Securities Act as promptly as practicable following
the filing thereof, but in no event later than the Effectiveness Target Date,
and to keep the Shelf Registration Statement continuously effective under the
Securities Act until the earliest of: (1) the date that is two years after the
date on which all of the Notes are sold (including those sold pursuant to the
over-allotment option granted to the Initial Purchasers in the Purchase
Agreement) to the Initial Purchasers (the "Effectiveness Period"), (2) the date
when the Holders are able to sell all Transfer Restricted Securities immediately
without restriction pursuant to the volume limitation provisions of Rule 144,
(3) the date when all of the Transfer Restricted Securities are registered under
the Shelf Registration Statement and disposed of in accordance with the Shelf
Registration Statement and (4) the date when all of the Transfer Restricted
Securities have ceased to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

        (b)   Supplements and Amendments. Subject to Section 2(d) hereof, the
Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective by supplementing and amending the
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of Transfer
Restricted Securities or by any underwriter of such Transfer Restricted
Securities.

        (c)   Selling Securityholder Information. The Company may require each
Holder of Transfer Restricted Securities to be sold pursuant to the Shelf
Registration Statement to furnish to the Company such information regarding the
Holder and the distribution of Transfer Restricted Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration Transfer
Restricted Securities of any Holder that fails to furnish such information
within a reasonable time after receiving such request. Each Holder of Transfer
Restricted Securities to be sold pursuant to a Shelf Registration Statement
agrees to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Holder
not misleading.

        (d)   Certain Notices; Suspension of Sales. Each Holder of Transfer
Restricted Securities agrees by its acquisition of such Transfer Restricted
Securities to notify the Company (a "Sale Notice") not later than three
(3) Business Days prior to any proposed sale by such Holder of Transfer
Restricted Securities pursuant to the Shelf Registration Statement, which notice
shall be effective for five (5) Business Days. The Company may, upon written
notice to such Holder, suspend such Holder's use of the Prospectus (which is a
part of the Shelf Registration Statement) for a reasonable period not to exceed
sixty (60) days in any 90-day period, and not to exceed an aggregate of 120 days
in any 360-day period, if the Company in its judgment believes it may contain a
material misstatement or omission as a result of an event that has occurred and
is continuing and reasonably determines that the disclosure of this material
non-public information would have an adverse effect on the Company and its
subsidiaries taken as a whole. The Company may extend the suspension period from
60 days to 90 days if the disclosure in the Prospectus relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which would impede the Company's ability to consummate such transaction. Each

4

--------------------------------------------------------------------------------






Holder of Transfer Restricted Securities agrees by its acquisition of such
Transfer Restricted Securities (i) that the Company need not specify the nature
of the event giving rise to a suspension in any notice to such Holders of the
existence of such suspension and (ii) to hold any communication by the Company
in response to a Sale Notice in confidence. Each Holder of Transfer Restricted
Securities further agrees by its acquisition of such Transfer Restricted
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 4(c)(ii), 4(c)(iii), 4(c)(v) or
4(c)(vi) hereof, such Holder will forthwith discontinue disposition of such
Transfer Restricted Securities covered by such Registration Statement or
Prospectus (other than in lawful transactions exempt from the registration
requirements under the Securities Act) until such Holder's receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 4(j) hereof,
or until it is advised in writing (the "Advice") by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus.

        (e)   Questionnaires. The Company will mail a notice of Shelf
Registration Statement and selling security holder questionnaire to each Holder
of Transfer Restricted Securities to obtain certain information regarding such
Holder for inclusion in the Prospectus. To be named as a selling holder in the
related Prospectus at the time of effectiveness, each Holder must complete and
deliver the questionnaire within 20 Business Days of the date of the
questionnaire. Notwithstanding the foregoing, transferees of all or any portion
of the Transfer Restricted Securities may complete the questionnaire and deliver
it to the Company on or prior to the earlier of (1) the 20th business day after
the date of completion of the transfer to such transferee and (2) 9:00 a.m.,
Mountain time, on the second Business Day prior to the date the Shelf
Registration Statement is declared effective by the SEC. Holders of Transfer
Restricted Securities that do not complete and deliver this questionnaire in a
timely manner will not be named as selling security holders in the Prospectus
and therefore will not be permitted to sell any of their Transfer Restricted
Securities pursuant to the Shelf Registration Statement.

        (f)    Compliance. The Company shall cause the Shelf Registration
Statement and the Prospectus and any amendment or supplement thereto, as of the
effective date of the Shelf Registration Statement, amendment or supplement,
(i) to comply as to form in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the SEC and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

        3.     Additional Amounts. If (a) the Shelf Registration Statement is
not filed with the SEC on or prior to the Filing Date, (b) the Shelf
Registration Statement has not been declared effective by the SEC on or prior to
the Effectiveness Target Date or (c) the Shelf Registration Statement ceases to
be effective or fails to be usable and (1) the Company does not cure the Shelf
Registration Statement within five (5) Business Days by a post-effective
amendment, prospectus supplement or a report filed pursuant to the Exchange Act
or (2) if applicable, the Company does not terminate the suspension period
described in Section 2(d), by the 60th or 90th day, as the case may be, or the
suspension periods exceed an aggregate of 120 days in any 360-day period (each
such event referred to in clauses (a), (b) and (c), a "Registration Default"),
then additional amounts will accrue on the Transfer Restricted Securities in the
case of clauses (a) and (b) above, and on those Transfer Restricted Securities
that have been included in the selling security holder table to the Shelf
Registration Statement in the case of clause (c) above, from and including the
day following the Registration Default to but excluding the earlier of (i) the
day on which the Registration Default has been cured and (ii) the date the Shelf
Registration Statement is no longer required to be kept effective ("Additional
Amounts") in an amount equal to one-quarter of one percent (0.25%) per annum
times the principal amount of Transfer

5

--------------------------------------------------------------------------------



Restricted Securities to and including the 90th day following the Registration
Default; and an additional one-half of one percent (0.50%) per annum times the
principal amount of Transfer Restricted Securities held by such Holder from and
after the 91st day following such Registration Default; provided, however, that
the Additional Amounts shall never exceed one-half of one percent (0.5%) per
annum.

        Additional Amounts shall be paid semi-annually in arrears, with the
first semi-annual payment due on June 1 or December 1, as applicable, following
the date on which such Additional Amounts begin to accrue, and shall be paid to
holders of record of such Transfer Restricted Securities on such dates by U.S.
Dollar check drawn on a bank in the City of New York mailed to such holders of
record as of such payment date at such addresses as shall appear in the register
of the holders of record of such Transfer Restricted Securities, or, in the case
of those holders of record holding Transfer Restricted Securities in definitive
form in aggregate principal amounts in excess of $2,000,000, upon application by
any such Holders to the registrar of such Transfer Restricted Securities not
later than 14 days prior to such payment date, by wire transfer to a U.S. Dollar
account. The payment of any such Additional Amounts shall in all respects be
subject to the terms and conditions set forth in the Indenture. All obligations
of the Company set forth in the preceding paragraph that are outstanding with
respect to any Transfer Restricted Security at the time such security ceases to
be a Transfer Restricted Security shall survive until such time as all such
obligations with respect to such Note shall have been satisfied in full.
Additional Amounts payable upon a Registration Default will not be paid in
respect of common stock that has been issued upon conversion of Notes.

        4.     Registration Procedures. In connection with the Company's
registration obligations hereunder, the Company shall effect such registrations
on the appropriate form selected by the Company available for the sale of
Transfer Restricted Securities to permit the sale of Transfer Restricted
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:

        (a)   Subject to Section 2(d) hereof, prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
as may be necessary to keep such Registration Statement continuously effective
for the applicable time period set forth in Section 2(a) hereof; and cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 423 (or any similar provisions
then in force) under the Securities Act and the Exchange Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented;

        (b)   Notify the registered (as of the most recent reasonably
practicable date which shall not be more than two Business Days prior to the
date such notice is personally delivered, delivered to a next-day courier,
deposited in the mail or telecopied, as the case may be) Holders of Transfer
Restricted Securities to be sold or Special Counsel and the managing
underwriters, if any, promptly, and (if requested by any such person), confirm
such notice in writing, (i) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request of the SEC or any other Federal or state governmental authority received
after the effectiveness of a Registration Statement for amendments or
supplements to such Registration Statement or the related Prospectus, (iii) of
the issuance by the SEC, any state securities commission, any other governmental
agency or any court of any stop order, order or injunction suspending or
enjoining the use or the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any Transfer Restricted Securities for sale
in any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (v) of the existence of any fact and the happening of any event
that makes

6

--------------------------------------------------------------------------------






any statement made in such Registration Statement or related Prospectus untrue
in any material respect, or that requires the making of any changes in such
Registration Statement or Prospectus so that in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and that, in the case of the Prospectus,
such Prospectus will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except if the existence of such fact or the happening of
any such event results from a corporate development (A) the disclosure of which
in the Company's judgment would have an adverse effect on the Company and its
subsidiaries taken as a whole and (B) which, in the Company's judgment after
consultation with counsel would not, in the absence of an effective Registration
Statement, be required to be disclosed by the Company at that time;

        (c)   Use its commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of any order enjoining or suspending the
use or effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any
Transfer Restricted Securities for sale in any jurisdiction, at the earliest
practicable moment;

        (d)   Subject to Section 2(c) hereof, if reasonably requested by the
managing underwriters of an offering of more than 75% of the Transfer Restricted
Securities (the "managing underwriter"), if any, or the Holders of a majority in
aggregate principal amount of Transfer Restricted Securities being sold in
connection with an underwritten public offering, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, and such Holders agree should be included
therein, and (ii) make all required filings of such Prospectus supplement or
such post-effective amendment as soon as reasonably practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment; provided, however, that the
Company shall not be required to take any action pursuant to this
Section 4(d) that would, in the opinion of counsel for the Company, violate
applicable law;

        (e)   Furnish to each Holder who so requests in writing, Special Counsel
and each managing underwriter, if any, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter);

        (f)    Deliver to each Holder, Special Counsel and the underwriters, if
any, without charge, as many copies of the Prospectus or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto to such
persons who reasonably request such copies in writing; and, unless the Company
shall have given notice to such Holder pursuant to Section 2(d) or
Section 4(b)(v), the Company hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling Holders of Transfer
Restricted Securities and the underwriters, if any, in connection with the
offering and sale of Transfer Restricted Securities covered by such Prospectus
and any amendment or supplement thereto;

        (g)   Prior to any public offering of Transfer Restricted Securities,
use its commercially reasonable efforts to register or qualify, or cooperate
with the Holders of Transfer Restricted Securities to be sold, the underwriters,
if any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of, such
Transfer Restricted Securities for offer and sale under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder or
underwriter reasonably requests in writing, keep each such registration or
qualification (or exemption therefrom) effective during the period such

7

--------------------------------------------------------------------------------






Registration Statement is required to be kept effective and do any and all other
acts or things necessary legally to enable the disposition in such jurisdictions
of Transfer Restricted Securities covered by the applicable Registration
Statement; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject;

        (h)   In connection with any sale or transfer of Transfer Restricted
Securities that will result in such securities no longer being Transfer
Restricted Securities, and unless any Transfer Restricted Securities shall be in
only book-entry form, cooperate with the Holders and the managing underwriters,
if any, to (A) facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold, which certificates shall
not bear any restrictive legends, shall bear a CUSIP number different from the
CUSIP number for Transfer Restricted Securities and shall be in a form eligible
for deposit with The Depository Trust Company and (B) enable such Transfer
Restricted Securities to be in such denominations and registered in such names
as the managing underwriters, if any, or Holders may request at least two
Business Days prior to any sale of Transfer Restricted Securities;

        (i)    Upon the occurrence of any event contemplated by
Section 4(b)(v) hereof (but subject to the exception set forth herein), as
promptly as reasonably practicable, prepare a supplement or amendment,
including, if appropriate, a post-effective amendment, to each Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

        (j)    Prior to the effective date of the first Registration Statement
relating to Transfer Restricted Securities, to provide a CUSIP number for
Transfer Restricted Securities to be sold pursuant to the Registration
Statement;

        (k)   In connection with an underwritten public offering of 75% or more
of the Transfer Restricted Securities, make available for inspection by a
representative of the Holders of Transfer Restricted Securities being sold, any
underwriter participating in any such disposition of Transfer Restricted
Securities, if any, and any attorney, consultant or accountant retained by such
selling Holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries as they may
reasonably request (including with respect to business and assets acquired or to
be acquired to the extent that such information is available to the Company),
and cause the officers, directors, agents and employees of the Company and its
subsidiaries (including with respect to business assets acquired or to be
acquired to the extent that such information is available to the Company) to
supply all information in each case reasonably requested by any such
representative, underwriter, attorney, consultant or accountant in connection
with such Registration Statement; provided, however, that any information that
is reasonably and in good faith designated by the Company in writing as
confidential at the time of delivery of such information shall be kept
confidential by such persons (and such persons shall so agree in writing),
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to Federal securities laws in connection with the filing
of any Registration Statement or the use of any prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person or (iv) such information becomes available to any such

8

--------------------------------------------------------------------------------






person from a source other than the Company and such source is not bound by a
confidentiality agreement;

        (l)    Cause the Indenture to be qualified under the TIA not later than
the effective date of the first Registration Statement relating to Transfer
Restricted Securities; and in connection therewith, cooperate with the Trustee
under the Indenture and the Holders of Transfer Restricted Securities to effect
such changes to the Indenture, if any, as may be required for such Indenture to
be so qualified in accordance with the terms of the TIA; and execute, and use
its commercially reasonable efforts to cause the Trustee to execute, all
customary documents as may be required to effect such changes, and all other
forms and documents (including the Form T-1) required to be filed with the SEC
to enable the Indenture to be so qualified under the TIA in a timely manner;

        (m)  Comply with applicable rules and regulations of the SEC and make
generally available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act), no later than 45 days
after the end of any 12-month period (or 90 days after the end of any 12-month
period if such period is a fiscal year), commencing on the first day of the
first fiscal quarter after the effective date of a Registration Statement, which
statement shall cover said period, consistent with the requirements of Rule 158;
and

        (n)   (i) list all Common Stock covered by such Registration Statement
on any securities exchange on which the Common Stock is then listed or
(ii) authorize for quotation on The Nasdaq Stock Market all Common Stock covered
by such Registration Statement if the Common Stock is then so authorized for
quotation.

        5.     Registration Expenses.

        (a)   All fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by it whether or not any
Registration Statement is filed or becomes effective and whether or not any
securities are issued or sold pursuant to any Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filings fees (including without limitation,
fees and expenses (A) with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (B) in compliance with
securities or Blue Sky laws, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Transfer Restricted Securities
in a form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is required by the managing
underwriters, if any, or by the Holders of a majority in aggregate principal
amount of Transfer Restricted Securities included in any Registration Statement,
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) fees and disbursements of the Company's independent
registered public accounting firm, (vi) Securities Act liability insurance, if
the Company so desires such insurance, and (vii) fees and expenses of all other
persons retained by the Company. In addition, the Company shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of an
annual audit, and the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange. Notwithstanding
the foregoing or anything in this Agreement to the contrary, each Holder shall
pay all underwriting discounts and commissions of any underwriters with respect
to any Transfer Restricted Securities sold by it.

        (b)   In connection with any registration hereunder, the Company shall
reimburse the Holders of Transfer Restricted Securities being registered or
tendered for in such registration for the fees and disbursements of not more
than one firm of attorneys representing the selling Holders (in addition to any
local counsel), in an amount not to exceed $10,000 in the aggregate for all such

9

--------------------------------------------------------------------------------






registrations, which firm shall be chosen by the Holders of a majority in
aggregate principal amount of Transfer Restricted Securities.

        6.     Indemnification.

        (a)   The Company agrees to indemnify and hold harmless (i) each Initial
Purchaser, (ii) each Holder of Transfer Restricted Securities, (iii) each
person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) any of the foregoing (any of the persons
referred to in this clause (iii) being hereinafter referred to as a "controlling
person"), and (iv) the respective officers, directors, partners, employees,
representatives and agents of each Initial Purchaser, each Holder of Transfer
Restricted Securities, or any controlling person (any person referred to in
clause (i), (ii), (iii) or (iv) may hereinafter be referred to as an
"Indemnified Person"), from and against any and all losses, claims, damages,
liabilities, expenses and judgments caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
Prospectus or form of Prospectus or in any amendment or supplement thereto or in
any preliminary Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except insofar as such losses, claims, damages,
liabilities, expenses or judgments are caused by any such untrue statement or
omission or alleged untrue statement or omission based upon information relating
to any Indemnified Person furnished in writing to the Company by or on behalf of
such Indemnified Person expressly for use therein; provided that the foregoing
indemnity with respect to any preliminary Prospectus shall not inure to the
benefit of any Indemnified Person from whom the person asserting such losses,
claims, damages, liabilities, expenses and judgments purchased securities if
such untrue statement or omission or alleged untrue statement or omission made
in such preliminary Prospectus is eliminated or remedied in the Prospectus and a
copy of the Prospectus shall not have been furnished to such person in a timely
manner, unless such Prospectus was not furnished because the Company failed to
provide the Indemnified Person with sufficient copies of such corrected
Prospectus within the time period required.

        (b)   In case any action shall be brought against any Indemnified
Person, based upon any Registration Statement or any such Prospectus or any
amendment or supplement thereto and with respect to which indemnity may be
sought against the Company, such Indemnified Person shall promptly notify the
Company in writing and the Company shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person and
payment of all fees and expenses. Any Indemnified Person shall have the right to
employ separate counsel in any such action and participate in (but not control)
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person, unless (i) the employment of such counsel
shall have been specifically authorized in writing by the Company, (ii) the
Company shall have failed to assume the defense and employ counsel or (iii) such
Indemnified Person or Persons shall have been advised by counsel that there may
be a conflict between the positions of the indemnifying party or parties and of
the indemnified party or parties in conducting the defense of such action or
that there may be legal defenses available to such Indemnified Person or Persons
different from or in addition to those available to the indemnifying party or
parties (in which case the Company shall not have the right to assume the
defense of such action on behalf of such Indemnified Person, it being
understood, however, that the Company shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys,
(in addition to any local counsel) for all such Indemnified Persons, which firm
shall be designated in writing by such Indemnified Persons and shall be
reasonably satisfactory to the Company, and that all such fees

10

--------------------------------------------------------------------------------






and expenses shall be reimbursed as they are incurred). The Company shall not be
liable for any settlement of any such action effected without its written
consent but if settled with the written consent of the Company, the Company
agrees to indemnify and hold harmless any Indemnified Person from and against
any loss or liability by reason of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action.

        (c)   In connection with any Registration Statement in which the Holder
of Transfer Restricted Securities is participating, such Holder of Transfer
Restricted Securities agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers and any person controlling the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, to the same extent as the foregoing indemnity from the Company
to each Indemnified Person but only with reference to information relating to
such Indemnified Person furnished in writing by or on behalf of such Indemnified
Person expressly for use in such Registration Statement. In case any action
shall be brought against the Company, any of its directors, any such officer or
any person controlling the Company based on such Registration Statement and in
respect of which indemnity may be sought against any Indemnified Person, the
Indemnified Person shall have the rights and duties given to the Company (except
that if the Company shall have assumed the defense thereof, such Indemnified
Person shall not be required to do so, but may employ separate counsel therein
and participate in (but not control) the defense thereof but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person),
and the Company, its directors, any such officers and any person controlling the
Company shall have the rights and duties given to the Indemnified Person, by
Section 6(b) hereof.

        (d)   If the indemnification provided for in this Section 6 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities, expenses or judgments referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities, expenses and judgments (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and each Indemnified Person on the other hand from the offering of
Transfer Restricted Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and each such Indemnified Person in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, expenses or judgments, as well as any other
relevant equitable considerations. The relative fault of the Company and each
such Indemnified Person shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or such Indemnified Person and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

        The Company and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 6(d) were determined by
pro rata allocation (even if the Indemnified Persons were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities, expenses or judgments referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with

11

--------------------------------------------------------------------------------






investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6, no Indemnified Person shall be required to
contribute any amount in excess of the amount by which the total proceeds
received by it in connection with the sale of Transfer Restricted Securities
pursuant to this Agreement exceeds the amount of any damages which such
Indemnified Person has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Indemnified Persons'
obligations to contribute pursuant to this Section 6(d) are several in
proportion to the respective amount of Transfer Restricted Securities included
in and sold pursuant to any such Registration Statement by each Indemnified
Person and not joint.

        (e)   The agreements contained in this Section 6 shall survive the sale
of Transfer Restated Securities pursuant to any Registration Statement and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any Indemnified Person.

        7.     Rules 144 and 144A. If at any time during the two-year period
following the later of the Closing Date and the date of issue with respect to
additional Notes, if any, to cover over-allotments, the Company is not subject
to the information requirements of Section 13 or 15(d) of the Exchange Act, the
Company will furnish to Holders of Transfer Restricted Securities and
prospective purchasers thereof the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act in order to permit compliance with
Rule 144A in connection with resales of such Transfer Restricted Securities.

        8.     Underwritten Registrations. If any Transfer Restricted Securities
covered by the Shelf Registration Statement are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be investment bankers of recognized
national standing selected by the Holders of a majority in aggregate principal
amount of such Transfer Restricted Securities included in such offering, subject
to the consent of the Company (which will not be unreasonably withheld or
delayed).

        No person may participate in any underwritten registration hereunder
unless such person (i) agrees to sell such person's Transfer Restricted
Securities on the basis reasonably provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

        9.     Miscellaneous.

        (a)   Remedies. In the event of a breach by the Company, or by a Holder
of Transfer Restricted Securities, of any of their obligations under this
Agreement, each Holder of Transfer Restricted Securities or the Company,
respectively, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Agreement. The Company and each Holder of Transfer
Restricted Securities agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agree that, in the event of any
action for specific performance in respect of such breach, they shall waive the
defense that a remedy at law would be adequate.

        (b)   No Inconsistent Agreements. The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the holders of Transfer Restricted Securities in this Agreement or
otherwise conflicts with the provisions hereof. The Company is not currently a
party to any agreement granting any registration rights with respect to any of
its securities to any person which conflicts with the Company's obligations
hereunder or gives any

12

--------------------------------------------------------------------------------






other party the right to include any securities in any Registration Statement
filed pursuant hereto, except for such rights and conflicts as have been
irrevocably waived.

        (c)   No Adverse Action Affecting Transfer Restricted Securities.
Subject to the Company's right to suspend use of the Prospectus pursuant to
Section 2(d) hereof, or give a notice pursuant to Section 4(b)(v) hereof, the
Company will not take any action with respect to Transfer Restricted Securities
which would adversely affect the ability of any of the Holders of Transfer
Restricted Securities to include such Transfer Restricted Securities in a
registration undertaken pursuant to this Agreement.

        (d)   No Piggyback on Registrations. The Company shall not grant to any
of its security holders (other than the Holders of Transfer Restricted
Securities in such capacity) the right to include any of its securities in any
Shelf Registration Statement that covers Transfer Restricted Securities.

        (e)   Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, without the written consent of the Holders of a majority in
aggregate principal amount of Transfer Restricted Securities. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders of
Transfer Restricted Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Transfer Restricted Securities may be given by
Holders of a majority in aggregate principal amount of Transfer Restricted
Securities being sold by such Holders pursuant to such Registration Statement;
provided, however, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence.

        (f)    Notices. All notices and other communications provided for herein
shall be made in writing by hand-delivery, next-day air courier, certified
first-class mail, return receipt requested or telecopy:

        (i)    if to a Holder of Transfer Restricted Securities, to the address
of such Holder as it appears in the Note or Common Stock register of the
Company, as applicable; and

        (ii)   if to the Company, to:

Overstock.com, Inc.
6322 South 3000 East, Suite 100
Salt Lake City, UT 84121
Telecopy: 1-801-947-3144
Attention: Jonathan E. Johnson III

with a copy to (which copy shall not constitute notice):

Bracewell & Patterson, L.L.P.
111 Congress Avenue, Sutie 2300
Austin, TX 78701-4061
Telecopy: 1-512-479-3940
Attention: Thomas W. Adkins

If to the Special Counsel, to such address and telecopy number as specified in
writing to the Company by such Special Counsel.

        Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given, when delivered by hand, if personally
delivered; one Business Day after being timely delivered to a next-day air
courier, five Business Days after being deposited in the mail, postage

13

--------------------------------------------------------------------------------




prepaid, if mailed; and when receipt is acknowledged by the recipient's
telecopier machine, if telecopied.

        (g)   Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each existing and future Holder of
Transfer Restricted Securities. The Company may not assign its rights or
obligations hereunder without the prior written consent of each Holder of
Transfer Restricted Securities, other than by operation of law pursuant to a
merger or consolidation to which the Company is a party. In the event the Notes
become convertible into common stock of another person pursuant to Section 12.11
of the Indenture, the Company shall cause such person to assume the Company's
obligations hereunder.

        (h)   Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.

        (i)    Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS. THE COMPANY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

        (j)    Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

        (k)   Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof. All
references made in this Agreement to "Section" and "paragraph" refer to such
Section or paragraph of this Agreement, unless expressly stated otherwise.

        (l)    Attorneys' Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the prevailing party, as determined by the court, shall
be entitled to recover its reasonable attorneys' fees in addition to any other
available remedy.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of the date first written above.


 
 
OVERSTOCK.COM, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
LEHMAN BROTHERS INC.
 
 
By:
 


--------------------------------------------------------------------------------

Authorized Representative

15

--------------------------------------------------------------------------------





QuickLinks


REGISTRATION RIGHTS AGREEMENT
